DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Amendment
In light of Applicant's submission filed July 06, 2020, the Examiner has maintained the 35 USC § 101 rejection.
Claim Objections
Claims 17, 28, and 31 are objected to because of the following informalities:  The amendment that states, “providing the subset of recommended values”, this appears to be a typographical error and should read as “providing the subset of recommended venues”. The applicant’s specification at page 26, line 17 discloses a subset of recommendations, but there does not appear to be anywhere in the specification that discloses a subset of recommended values. If the Examiner would have interpreted as a . Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 17-25, 27-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 17, 28 and 31
determining one or more user-related parameters;
based on the one or more user-related parameters, determining one or more venues associated with the promoted item;
using a scoring engine of the location-based system to generate a set of user preference scores and a set of popularity scores for the one or more venues, wherein the set of user preference scores is based on user ratings for previous visits to the one or more venues and the set of popularity scores is based on a visit frequency for the one or more venues;
generating a set of combined scores for the one or more venues based on the one or more user-related parameters, the set of popularity scores, and the set of user preference scores;
adjusting the set of combined scores to create a set of adjusted scores based on at least one of current check-in volume for the one or more venues and the current time of day;
based on the set of adjusted scores, determining a list of recommended venues to display, wherein the list of recommended venues comprises at least one of the one or more venues;
determining a subset of recommended venues for display based upon highest score values from the set of adjusted scores;
providing the subset of recommended values; and
		The limitations of independent claim 17, 28 and 31, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining incentives, providing incentives based on satisfying conditions. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a processors and memory( at claim 31). The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium storing, determining, generating, adjusting displaying and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of memory and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or 
 	The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose computing components (as evidenced from page 34] of the applicant’s specification for example, “Various embodiments according to the invention may be implemented on one or more
, general-purpose computers such as those based on Intel PENTIUM-type processor, Motorola PowerPC, Sun UltraSPARC, Hewlett-Packard PA-RISC processors, ARM Cortex processor, Qualcomm Scorpion processor, or any other type of processor...”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 17, 28 and 31
storing a promoted item in a location-based system;
causing display of the subset of recommended venues and the promoted item.
            Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No).
Dependent claims 18-27, 29-30, and 32-37 merely further limit the identified abstract idea by further limiting the user-related parameters, the arrangement of the displaying, the type of promoted item, the generating of the combined scores, the act of determining a location, determining a rank of the venues, and accepting bids on placement 	As such, the analysis of dependent claims 18-27, 29-30, and 32-37 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not 17-25, 27-37 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 17-25, 27-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall (US 2012/0197724) in view of Redstone et al. (US 2012/0047129) in view of Ramer at al. (US 2011/0313853)

Claim 17, 28 and 31: Kendall discloses a method for processing venue information in a location-based system, the method comprising acts of: 
creating, by an advertiser, a promoted item, (see for example, [0003] advertisement associated to a location)(also note applicant's "item" is equivalent to an advertisement per applicant's specification)
storing a promoted item in a location-based system; [0022]
 determining one or more user-related parameters; [0022]
based on the one or more user related parameters, determining one or more venues associated with the promoted item;[0003, 0022, 0024, and 0025]

Kendall does not explicitly disclose: 
using a scoring engine of the location-based system to generate a set of user preference scores and a set of popularity scores for the one or more venues, wherein the set of user preference scores is based on user ratings for previous visits to the one or more venues and the set of popularity scores is based on a visit frequency for the one or more venues; 
generating a set of combined scores for the one or more venues based on the determined one or more user-related parameters the set of popularity scores, and the set of user preference scores; 
adjusting the set of combined scores to create a set of adjusted scores based on at least one of current check-in volume for the one or more venues and the current time of day; 
based on the set of adjusted scores scoring, determining a list of recommended venues to display;
However Redstone discloses: 
using a scoring engine of the location-based system to generate a set of user preference scores and a set of popularity scores for the one or more venues, wherein the set of user preference scores is based on user ratings for previous visits to the one or more venues and the set of ; [0021, 0027 , 0028]
generating a set of combined scores for the one or more venues based on the determined one or more user-related parameters the set of popularity scores, and the set of user preference scores; [0026, 0027]
adjusting the set of combined scores to create a set of adjusted scores based on at least one of current check-in volume for the one or more venues and the current time of day; [0024 and 0026]
based on the set of adjusted scores scoring, determining a list of recommended venues to display, [0021, 0024, 0026] 	
Both Kendall and Redstone teach delivering advertising based on location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the scoring system of Redstone as the scoring system utilized in Kendall in order to insure relevant advertising is delivered.  	Kendall and Redstone do not explicitly disclose: 
determining a subset of recommended venues for display based upon highest score values from the set of adjusted scores; 
providing the subset of recommended values; and 
causing display of the subset of recommended venues and the promoted item.
However Ramer discloses determining a subset of recommended venues for display based upon highest score values from the set of adjusted scores; [0253]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, and system of Kendall and Redstone to include determining a subset of recommended venues for display based upon highest score values from the set of adjusted scores; providing the subset of recommended values; and causing display of the subset of recommended venues and the promoted item, in order to properly display relevant venues to a viewer.
Claim 18: Kendall, Redstone, and Ramer disclose the method according to claim 17, wherein the one or more user-related parameters includes a determined location of the user. [0022 and 0033] KendallClaim 19: Kendall, Redstone and Ramer disclose the method according to claim 17, wherein the act of displaying the list of recommended venues to display including the promoted item includes displaying the promoted item at a top of a ranked list of the list of recommended venues. [0032] KendallClaim 20: Kendall, Redstone, and Ramer disclose the method according to claim 17, wherein the act of displaying the list of recommended venues to display including the promoted item includes displaying the promoted item only within a particular [0033] KendallClaim 21: Kendall, Redstone, and Ramer disclose the method according to claim 17, wherein the act of scoring the plurality of venues based the determined one or more user-related parameters is responsive to a location of a mobile device in relation to a location of the at least one promoted item. [0033] Kendall
Claim 22: Kendall, Redstone, and Ramer disclose the method according to claim 17, wherein the promoted item includes a venue defined within the location-based system. [0033] Kendall Claim 23: Kendall, Redstone, and Ramer disclose the method according to claim 17, wherein the act of displaying the list of recommended venues to display including the promoted item is responsive to an act of determining a location of a mobile device in relation to the respective locations of the at least a portion of the plurality of venues.[0029, 0030, 0033] Kendall Claim 24: Kendall, Redstone, and Ramer disclose the method according to claim 23, further comprising an act of determining a ranking of one of the at least a portion of the plurality of venues based on a distance of the mobile device to the one of the at least a portion of the plurality of venues. [0027 and 0028] KendallClaim 25: Kendall, Redstone, and Ramer disclose the method according to claim 17, [0029] Kendall 	Claim 27: Kendall, Redstone, and Ramer disclose the method according to claim 17, wherein the promoted item is at least one of a group comprising: a venue; an advertisement; a special; an offer; a message; and a location-based service item. [0020, 0024, 0029] KendallClaim 29: Kendall, Redstone, and Ramer disclose the method according to claim 28, wherein the act of determining activity of a user further comprises an act of determining a location of the user, and responsive to the determined location of the user, performing the act of displaying the promoted item to the user. [0003] KendallClaim 30: Kendall, Redstone, and Ramer disclose the method according to claim 29, further comprising an act of associating, with the item to be promoted, a geographic location, and wherein the act of displaying the promoted item to the user is responsive to an act of determining if the user is located at or near the geographic location. [0026] KendallClaim 32: Kendall, Redstone, and Ramer disclose the system of claim 31, the method further comprising: receiving a search request for one or more recommendations; [0026] Kendall

Claim 33: Kendall, Redstone, and Ramer disclose the system of claim 31, the method further comprising: evaluating a location-based system storing the item to identify an indicator indicating the item is a promoted item. [0032] KendallClaim 34: Kendall, Redstone, and Ramer disclose the method of claim 17, further comprising using the scoring engine of the location-based system to determine a set of social network scores for the one or more venues; and the set of combined scores is further based on the set of social network scores. [0029] Kendall

Claim 35: Kendall, Redstone, and Ramer disclose the method of claim 17, wherein determining the list of recommended venues to display comprises ranking the one or more venues using a ranking component of the location-based system.[0003] Kendall

Claim 36: Kendall, Redstone, and Ramer disclose the method of claim 35, wherein ranking the one or more venues comprises evaluating at least one of the set of combined scores and quality metrics for one or more items offered by the one or more venues. [0003 and 0029] Kendall

Claim 37: Kendall and Redstone discloses the method of claim 17, wherein the set of user preference scores are generated by applying to the one or more venues at 

Response to Arguments
Applicant's arguments filed July 06, 2020 have been fully considered but they are not persuasive. The applicant argues in regards to the 101 rejection that the claims are directed to a practical application, by citing [0092] of the applicant’s specification. The Examiner respectfully disagrees, MPEP 2106.05(a) states, if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). The applicant’s cited section is merely makes an assertion in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art)  	The applicant’s claims do not appear to have any limitations that are indicative of integration into a practical application. Limitations that are indicative of integration into  a practical application would show:
 	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
 	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
 	Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
 	Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621